DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 12-22-2020, is acknowledged.  Claims 8, 28, and 30 have been amended.
Claims 1-35 are pending.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I – claims 1-17, method of modulating M. tuberculosis  infected cell or tissue by contact with a modulating agent to modify infection.
Group II – Claims 18-27, method of diagnosing M. tuberculosis infected cell or tissue by detecting M. tuberculosis infection gene expression profile.
Group III – Claims 28, 29, 31, and 32 method of monitoring M. tuberculosis infection by detecting alterations in gene expression.
Group IV – Claims 30, and 33-35, Method of treating M. tuberculosis infection.

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of Pdetecting gene expression, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Paramithiotis et al. (US 2016/0154005 A1, June 2, 2016).
	Paramithiotis et al. discloses a method of modulating a cell or tissue infected with Mycobacterium tuberculosis (paragraph 1301 - "compound that can modulate the level and/or activity of a marker in a cell (in vitro and/or in vivo), for treating a subject having active TB and/or inhibiting the progression of TB"), the method comprising contacting the cell or tissue with a modulating Mycobacterium tuberculosis infection of the cell or tissue as compared to the infection in the absence of the modulating agent (paragraph 0057 - "methods include administering to the subject an effective amount of an agent that modulates the expression and/or activity of APOC1”; paragraph 0075 - "effectiveness of a treatment in a subject having active tuberculosis (TB). The methods include determining... the level of APOC1... a first sample(s) from the subject prior to the initiation of the treatment; determining... the level of APOC1... a second sample(s) from the subject after at least a portion of the treatment has been administered; comparing the level...APOC1... the first sample(s) with... the level of APOC1,... in the second sample(s), wherein a difference in..., the level of APOC1... in the first sample(s) as compared to... the level of APOC1"; paragraph 1299  "molecules which modulate, e.g., decrease or increase, the level and/or activity of a marker(s) of the invention. Compounds so identified can be administered to a subject in order to for treating a subject having active TB"; paragraph 1338 - "modulatory method of the invention, the expression and/or activity of a marker(s) is inhibited in a cell or subject by contacting the cell with (or administering to a subject) an inhibitory agent. Inhibitory agents of the invention can be, for example, molecules that act to decrease or inhibit the expression and/or activity of the marker"; paragraph 1385 - "antisense nucleic acid molecules that can be utilized in the methods of the present invention are typically administered to a subject or generated in situ such that they hybridize with or bind to cellular mRNA and/or genomic DNA encoding a marker(s) to thereby inhibit expression by inhibiting transcription and/or translation"; paragraph 1237).
	Paramithiotis et al. discloses a method of diagnosing a cell or tissue in a subject (paragraph 0007) comprising a Mycobacterium tuberculosis infection, the method comprising detecting a gene expression profile in one or more cells or tissues associated with Mycobacterium tuberculosis infection (paragraph 1270 - "provides diagnostic methods. For example, in one aspect, in vitro and/or in vivo), for treating a subject having active TB and/or inhibiting the progression of TB").
	Paramithiotis et al. discloses a method of monitoring treatment of a M. tuberculosis infection is a subject, the method comprising detecting whether one or more genes is overexpressed compared to a cell that is not infected, optionally wherein detecting is performed at one or more timeframes (paragraph 0055 - "methods for monitoring the effectiveness of a treatment in a subject having active tuberculosis (TB). The methods include determining the level of APOC1, the level of SELL, and the level of QSOX1 in a first sample(s) from the subject prior to the initiation of the treatment; determining the level of APOC1, the level of SELL, and the level of QSOX1 in a second sample(s) from the subject after at least a portion of the treatment has been administered; comparing the level of APOC1, the level of SELL, and the level of QSOX1 in the first sample(s) with a level of APOC1, the level of SELL, and the level of QSOX1 In the second sample(s), wherein a difference...indicates that the treatment is effective"; paragraph 1229 - "represents up to an 8-fold increase..."; Figure 2).
	Paramithiotis et al. discloses the use of genes whose expression is enhanced, as a biomarker and when modulated can treat cells infected with Mycobacterium tuberculosis (paragraph 1229 - "represents up to an 8-fold increase...”; Figure 2; paragraph 1301; paragraph 1338 - "modulatory method of the invention, the expression and/or activity of a marker(s) is inhibited in a cell or subject by contacting the cell with (or administering to a subject), an inhibitory agent. Inhibitory agents of the invention can be, for example, molecules that act to decrease or inhibit the expression and/or activity of the marker").
	Paramithiotis et al. discloses a method of treating (paragraph 0057) comprising: determining whether the patient is infected with a M. tuberculosis infection by detecting one or more genes (paragraph 0054); and when one or more genes is overexpressed relative to a reference control, then administering a modulating agent that inhibits expression/activity of one or more pathways (paragraph 0057 - "methods for treating a subject having active tuberculosis (TB). The methods include administering to the subject an effective amount of an agent that modulates the expression and/or activity of APOC1, the level and/or activity of SELL, and the level and/or activity of QSOX1, thereby treating the subject"; paragraph 1229 - "represents up to an 8-fold increase..."; Figure 2).

	As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups.

	Therefore, Groups I-IV lack unity under PCT Rule 13 because they do not share the same or corresponding special technical feature.
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Chose one species from Table 1, Genes Positively Correlated with TB.
Chose one species from Table 2.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 10, 2021